***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             DELORES PEEK v. MANCHESTER
              MEMORIAL HOSPITAL ET AL.
                      (AC 41298)
                         Alvord, Moll and Bear, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendants for negligence
    for injuries she sustained while admitted to the defendant hospital. On
    February 10, 2015, while she was placed on fall prevention protocol,
    which required that she have assistance to leave her hospital bed, the
    plaintiff fell while using a restroom and sustained certain injuries. There-
    after, on April 6, 2015, the plaintiff was informed that a nurse or nurse’s
    aide should have been responsible for her safety while at the defendant
    hospital. In November, 2016, the plaintiff received an automatic ninety
    day extension of the statute of limitations and delivered the action to
    the state marshal for service of process on May 22, 2017. The trial court
    granted a motion for summary judgment filed by the defendants and
    found that because the plaintiff suffered actionable harm on February
    10, 2015, she should have brought the action, with the ninety day exten-
    sion, on or before May 10, 2017, and that the action was barred by
    the applicable statute of limitations (§ 52-584). On appeal, the plaintiff
    claimed that the trial court improperly determined that her action was
    barred by § 52-584. Held:
1. The plaintiff could not prevail on her claim that the statute of limitations
    was tolled by the continuous course of treatment doctrine; the continu-
    ous course of treatment doctrine applies only to the repose portion of
    § 52-584 and not to the discovery portion, which addresses the plaintiff’s
    knowledge of the injury and not the defendant’s act or omission, and
    because the plaintiff commenced her action within three years of the
    act or omission complained of, her action was not barred by the repose
    portion, and the continuing course of treatment doctrine was not applica-
    ble under the circumstances of this case.
2. The trial court improperly granted the defendants’ motion for summary
    judgment on the ground that the plaintiff’s action was time barred, as
    the evidence before the court, viewed in the light most favorable to
    the plaintiff as the nonmoving party, demonstrated a genuine issue of
    material fact as to when the plaintiff discovered her injury as contem-
    plated by § 52-584; the plaintiff adequately countered the defendants’
    motion for summary judgement with admissible evidence demonstrating
    that it was not until April 6, 2015, that she was informed that a nurse
    or nurse’s aide should have been responsible for her safety and, thus,
    there existed a genuine issue of material fact as to when the plaintiff
    discovered the alleged breach of a duty by the defendants and a causal
    relationship between the defendants’ alleged breach of duty and the
    resulting harm to her, and the plaintiff did not sustain an injury for
    purposes of § 52-584 until she had knowledge or in the exercise of
    reasonable care should have had knowledge of sufficient facts to bring
    a cause of action against the defendants.
           Argued March 5—officially released October 1, 2019

                             Procedural History

   Action to recover damages for, inter alia, the defen-
dants’ alleged negligence, and for other relief, brought
to the Superior Court in the judicial district of Hartford,
where the court, Cobb, J., granted the defendants’
motion for summary judgment and rendered judgment
thereon, from which the plaintiff appealed. Reversed;
further proceedings.
   Neil Johnson, for the appellant (plaintiff).
   Gretchen G. Randall, with whom, on the brief, was
Emily McDonough   Souza,   for   the   appellees
(defendants).
                           Opinion

   ALVORD, J. The plaintiff, Delores Peek, appeals from
the summary judgment rendered in favor of the defen-
dants, Manchester Memorial Hospital and Prospect
Medical Holdings, Inc. On appeal, the plaintiff claims
that the court improperly determined that her action
was barred by the statute of limitations in General Stat-
utes § 52-584.1 Because we conclude that the evidence
before the trial court demonstrated a genuine issue of
material fact as to when the plaintiff discovered her
injury as contemplated by § 52-584, we reverse the judg-
ment of the trial court.
   The record, viewed in the light most favorable to the
plaintiff as the nonmoving party, reveals the following
relevant facts and procedural history. On January 30,
2015, the plaintiff was admitted to Manchester Memo-
rial Hospital with a medical diagnosis of C-Diff diarrhea.
On or about that date, she was assessed at the hospital
and found to be at risk for falling. She was placed on
‘‘fall prevention protocol’’ and required assistance to
leave her hospital bed. On February 10, 2015, the plain-
tiff fell while using the restroom and sustained injuries
to her shoulder and neck, for which she received medi-
cation and treatment. She ‘‘was unaware,’’ on the date
of her fall, ‘‘what was the cause of [her] fall.’’ The plain-
tiff left the hospital on February 12, 2015, and received
follow up care through December 10, 2015, on which
date she underwent neck surgery.2 On or about April
6, 2015, staff at the office of the plaintiff’s doctor
informed the plaintiff that ‘‘a nurse or nurse’s aide
should have been responsible for [her] safety while
inpatient at [the defendants’ hospital].’’
   On November 22, 2016, the plaintiff received an auto-
matic ninety day extension of the statute of limitations
pursuant to General Statutes § 52-190a (b).3 The plaintiff
delivered the action to the state marshal for service of
process on May 22, 2017. In her one count complaint,
the plaintiff alleges that her fall resulted from the defen-
dants’ negligence in ‘‘fail[ing] to exercise the degree of
care, skill, and diligence ordinarily exercised by hospi-
tals engaged in the treat[ment] of patients . . . on . . .
fall prevention protocol . . . .’’ On July 26, 2017, the
defendants filed an answer and a special defense alleg-
ing that the plaintiff’s claim was barred by the statute
of limitations in § 52-584. On July 31, 2017, the plaintiff
filed her reply to the special defense, stating therein:
‘‘The plaintiff . . . denies any and all allegations of the
defendants’ special defense in its entirety, the plaintiff
was inpatient for the stay subject of the plaintiff’s com-
plaint until February 28, 2015.’’4
  On September 13, 2017, the defendants filed a motion
for summary judgment, maintaining that the plaintiff’s
action was barred by the statute of limitations in § 52-
584. The documents submitted with the defendants’
motion and memorandum of law in support of their
motion were the plaintiff’s certificate of good faith pur-
suant to § 52-190a and attached written opinion letter,
the plaintiff’s request for an extension of the statute of
limitations, the state marshal’s return of service, the
defendants’ answer and special defense, and the plain-
tiff’s reply thereto.
   On December 29, 2017, the plaintiff objected to the
motion for summary judgment, arguing that her action
was timely because the statute of limitations was tolled
under the continuous course of treatment doctrine. She
also maintained that the statute of limitations did not
begin running until April 6, 2015, on which date she
claimed that she ‘‘learned that she was on fall risk
protocol and that while on fall risk protocol that the
hospital was required to provide her assistance when-
ever she left her bed.’’ She argued that she ‘‘was not
aware that the defendants’ conduct or lack thereof was
the cause of her injury until she was informed by the
defendant provider on or about April 6, 2015.’’ The plain-
tiff attached to her opposition memorandum her affida-
vit averring that she ‘‘was unaware,’’ on the date of her
fall, ‘‘what was the cause of [her] fall.’’ She further
averred that staff at her doctor’s office informed her
on April 6, 2015, that ‘‘a nurse or nurse’s aide should
have been responsible for [her] safety while inpatient
at [the defendants’ hospital].’’ The defendants did not
file a reply memorandum.
  On January 2, 2018, the court granted the defendants’
motion for summary judgment, stating that ‘‘the plaintiff
did not place the action in the hands of the marshal until
May 22, 2017. Because the plaintiff suffered actionable
harm—the fall and injuries—on February 10, 2015, she
should have brought the action on or before February
10, 2017. Having received a ninety day extension . . .
the suit should have been initiated on or before May
10, 2017. Having failed to initiate this action within
the applicable statute of limitations, the action is time
barred.’’ This appeal followed.
   On appeal, the plaintiff claims that the court improp-
erly determined that her action was barred by the stat-
ute of limitations in § 52-584. She argues that the statute
of limitations was tolled by the continuous course of
treatment doctrine5 and, thus, the statute did not begin
running until December 10, 2015, on which date she
underwent neck surgery. In the alternative, she argues
that actionable harm did not occur until April 6, 2015,
on which date she claims that she learned that the
defendants’ negligence had caused her injury. We dis-
agree that the statute of limitations was tolled by the
continuing course of treatment doctrine. As to the plain-
tiff’s alternative argument, however, we conclude that
she demonstrated the existence of a genuine issue of
material fact as to when she discovered her injury.
  We begin by setting forth the applicable standard of
review. ‘‘Practice Book § [17-49] requires that judgment
shall be rendered forthwith if the pleadings, affidavits
and any other proof submitted show that there is no
genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law. A
material fact is a fact that will make a difference in the
result of the case. . . . The facts at issue are those
alleged in the pleadings. . . . The party seeking sum-
mary judgment has the burden of showing the absence
of any genuine issue as to all material facts, which,
under applicable principles of substantive law, entitle
him to a judgment as a matter of law. . . . The party
opposing such a motion must provide an evidentiary
foundation to demonstrate the existence of a genuine
issue of material fact. See Practice Book §§ [17-44 and
17-45]. In deciding a motion for summary judgment, the
trial court must view the evidence in the light most
favorable to the nonmoving party. . . . The test is
whether a party would be entitled to a directed verdict
on the same facts. . . . Our review of the trial court’s
decision to grant a motion for summary judgment is
plenary. . . . Summary judgment may be granted
where the claim is barred by the statute of limitations.’’
(Internal quotation marks omitted.) Wojtkiewicz v.
Middlesex Hospital, 141 Conn. App. 282, 285–86, 60 A.3d
1028, cert. denied, 308 Conn. 949, 67 A.3d 291 (2013).
   We next review the law governing the statute of limi-
tations. Section 52-584 provides in relevant part: ‘‘No
action to recover damages for injury to the person . . .
shall be brought but within two years from the date
when the injury is first sustained or discovered or in
the exercise of reasonable care should have been dis-
covered, and except that no such action may be brought
more than three years from the date of the act or omis-
sion complained of . . . .’’ This court has explained
that ‘‘this statute imposes two specific time require-
ments on plaintiffs. The first requirement, referred to
as the discovery portion . . . requires a plaintiff to
bring an action within two years from the date when
the injury is first sustained or discovered or in the
exercise of reasonable care should have been discov-
ered . . . . The second provides that in no event shall
a plaintiff bring an action more than three years from
the date of the act or omission complained of. . . .
The three year period specifies the time beyond which
an action under § 52-584 is absolutely barred, and the
three year period is, therefore, a statute of repose.’’
(Emphasis omitted; internal quotation marks omitted.)
Wojtkiewicz v. Middlesex Hospital, supra, 141 Conn.
App. 286–87.
  Turning to the plaintiff’s arguments, we first reject
her contention that the statute of limitations was tolled
by the continuous course of treatment doctrine. This
court has held that that doctrine does not apply to the
discovery portion of § 52-584. Id.; Rosato v. Mascardo,
82 Conn. App. 396, 405, 844 A.2d 893 (2004). The contin-
uous course of treatment doctrine applies ‘‘only to the
repose portion of the statute and not to the discovery
portion. The discovery portion addresses the plaintiff’s
knowledge of the injury and not the defendant’s act or
omission.6 Once the plaintiff has discovered her injury,
the statute begins to run. Moreover, after the discovery
of actionable harm, the policy behind [the] doctrine,
that is, the preservation of a continuing physician-
patient relationship to remedy the created harm, is no
longer served.’’ (Footnote added.) Rosato v. Mascardo,
supra, 405. In the present case, the plaintiff commenced
her action within three years of the ‘‘act or omission
complained of’’; General Statutes § 52-584; and, there-
fore, her action was not barred by the repose portion
of § 52-584. Accordingly, the continuing course of treat-
ment doctrine is not applicable under the circumstances
of this case. The only remaining issue for our consider-
ation in this appeal is whether the plaintiff’s action is
time barred under the discovery portion of the statute.
   The plaintiff argues that she submitted evidence in
opposition to the defendants’ motion for summary judg-
ment that shows that she did not discover her ‘‘injury’’
for purposes of § 52-584 until April 6, 2015. She argues
that actionable harm occurred on April 6 when she
learned that the defendants’ negligence had caused her
injury. We conclude that the plaintiff provided an evi-
dentiary foundation to demonstrate the existence of a
genuine issue of material fact.
   ‘‘The limitation period for actions in negligence
begins to run on the date when the injury is first discov-
ered or in the exercise of reasonable care should have
been discovered. . . . In this regard, the term ‘injury’
is synonymous with ‘legal injury’ or ‘actionable harm.’
‘Actionable harm’ occurs when the plaintiff discovers,
or in the exercise of reasonable care, should have dis-
covered the essential elements of a cause of action.
. . . A breach of duty by the defendant and a causal
connection between the defendant’s breach of duty and
the resulting harm to the plaintiff are essential elements
of a cause of action in negligence; they are therefore
necessary ingredients for ‘ ‘‘actionable harm.’’ ’ . . .
Furthermore, ‘actionable harm’ may occur when the
plaintiff has knowledge of facts that would put a reason-
able person on notice of the nature and extent of an
injury, and that the injury was caused by the negligent
conduct of another. . . . In this regard, the harm com-
plained of need not have reached its fullest manifesta-
tion in order for the limitation period to begin to run;
a party need only have suffered some form of ‘ ‘‘action-
able harm.’’ ’ ’’ (Citations omitted.) Lagassey v. State,
268 Conn. 723, 748–49, 846 A.2d 831 (2004); see also
Kelly v. University of Connecticut Health Center, 290
Conn. 245, 253–54, 963 A.2d 1 (2009). In determining
when a plaintiff has suffered actionable harm, ‘‘[t]he
focus is on the plaintiff’s knowledge of facts, rather
than on discovery of applicable legal theories.’’ (Internal
quotation marks omitted.) Taylor v. Winsted Memorial
Hospital, 262 Conn. 797, 805, 817 A.2d 619 (2003).
   With respect to the essential element of causation,
‘‘[a]ctionable harm does not occur until the plaintiff
discovers or should have discovered that the harm com-
plained of was caused by the negligence of the defen-
dant.’’ (Emphasis in original.) Lagassey v. State, supra,
268 Conn. 747; see also Catz v. Rubenstein, 201 Conn.
39, 44, 49, 513 A.2d 98 (1986) (plaintiffs’ decedent did
not have an ‘‘injury’’ as contemplated by § 52-584 until
she discovered, or in exercise of reasonable care should
have discovered, causal relationship between defen-
dant’s alleged negligent diagnosis and metastasis of can-
cer [internal quotation marks omitted]).7
   With those principles in mind, we review the record
in the present case. The limited materials submitted in
support of the defendants’ motion for summary judg-
ment established that the plaintiff fell on February 10,
2015, and that, on that date, she knew that she fell and
sustained physical injuries.
   In support of her opposition to the defendants’
motion for summary judgment, the plaintiff submitted
an affidavit in which she averred that she ‘‘was
unaware,’’ on the date of her fall, ‘‘what was the cause of
[her] fall.’’ She further averred that staff at her doctor’s
office informed her on April 6, 2015, that ‘‘a nurse or
nurse’s aide should have been responsible for [her]
safety while inpatient at [the defendants’ hospital].’’
Thus, we conclude that the plaintiff adequately coun-
tered the defendants’ motion with admissible evidence
demonstrating a genuine issue of material fact as to
when she discovered her ‘‘injury’’ as contemplated by
§ 52-584. According to the plaintiff’s evidence, it was
not until April 6, 2015, that she was informed that a
nurse or nurse’s aide should have been responsible
for her safety. Thus, there existed a genuine issue of
material fact as to when the plaintiff discovered the
alleged breach of a duty by the defendants and a causal
relationship between the defendants’ alleged breach of
duty and the resulting harm to the plaintiff.
   The defendants argue: ‘‘That [the] plaintiff may not
have been conscious of the fact that she was on fall
risk protocol, such that [the] defendants’ ‘responsibility
for fall prevention was heightened to the point of requir-
ing physical assistance for any such patient leaving the
bed,’ until April 6, 2015, speaks solely to an applicable
legal theory because it implicates an enhanced legal
duty of care on the part of [the] defendants.’’ (Emphasis
in original.) We disagree. ‘‘[T]he limitation period in
§ 52-584 does not begin to run until a plaintiff has knowl-
edge or in the exercise of reasonable care should have
had knowledge of sufficient facts to bring a cause of
action against a defendant, which, in turn, requires that
a plaintiff is or should have been aware that he or she
has an injury that was caused by the negligence of
the defendant.’’ (Emphasis omitted.) Lagassey v. State,
supra, 268 Conn. 743–44; see also Catz v. Rubenstein,
supra, 201 Conn. 44 (‘‘A breach of duty by the defendant
and a causal connection between the defendant’s
breach of duty and the resulting harm to the plaintiff
are essential elements of a cause of action in negligence.
. . . They are therefore necessary ingredients for
‘actionable harm.’ ’’ [Citations omitted.]). Thus, the
plaintiff did not sustain an ‘‘injury’’ for purposes of
§ 52-584 until she had knowledge or in the exercise of
reasonable care should have had knowledge of suffi-
cient facts to bring a cause of action against the defen-
dants, including knowledge of facts that the defendants
breached a duty owed to her and the causal nexus
between that breach and the resulting harm. Because
the evidence before the court, viewed in the light most
favorable to the plaintiff, demonstrated a genuine issue
of material fact as to when the plaintiff discovered her
injury as contemplated by § 52-584, the court erred in
granting the defendants’ motion for summary judgment
on the basis that the plaintiff’s action was time barred.
  The judgment is reversed and the case is remanded
for further proceedings.
      In this opinion the other judges concurred.
  1
     The defendants argue that the plaintiff inadequately briefed and thus
abandoned and waived her claim. Although the plaintiff’s briefing is
extremely minimal, the briefing is adequate for review of her claim.
   2
     We note that although the plaintiff’s affidavit submitted in opposition
to the defendants’ motion for summary judgment states that she received
continuing treatment until her ‘‘neck surgery on December 10, 2015, at the
defendants’ Rockville General Hospital,’’ Rockville General Hospital is not
named as a defendant in the present action. The defendants, however,
conceded at oral argument before this court that they have an affiliation
with Rockville General Hospital.
   3
     General Statutes § 52-190a (b) provides in relevant part: ‘‘Upon petition
to the clerk of the court where the civil action will be filed to recover
damages resulting from personal injury or wrongful death, an automatic
ninety-day extension of the statute of limitations shall be granted . . . .’’
   4
     In her reply, the plaintiff did not specifically plead the continuous course
of treatment doctrine. The defendants do not argue that the plaintiff’s failure
to plead the continuous course of treatment doctrine prevents review and,
therefore, we do not address any pleading deficiency.
   5
     ‘‘[T]he statute of limitations, in the proper circumstances, may be tolled
under the continuous treatment . . . doctrine, thereby allowing a plaintiff
to commence his or her lawsuit at a later date. . . . As a general rule, [t]he
[s]tatute of [l]imitations begins to run when the breach of duty occurs. When
the injury is complete at the time of the act, the statutory period commences
to run at that time. When, however, the injurious consequences arise from
a course of treatment, the statute does not begin to run until the treatment
is terminated. . . . So long as the relation of physician and patient continues
as to the particular injury or malady which [the physician] is employed to
cure, and the physician continues to attend and examine the patient in
relation thereto, and there is something more to be done by the physician
in order to effect a cure, it cannot be said that the treatment has ceased.
That does not mean that there must be a formal discharge of the physician
or any formal termination of his [or her] employment. If there is nothing
more to be done by the physician as to the particular injury or malady which
he [or she] was employed to treat or if he [or she] ceases to attend the
patient therefor, the treatment ordinarily ceases without any formality. . . .
   ‘‘The continuous treatment doctrine has been justified on a number of
public policy grounds. First . . . [i]t may be impossible to pinpoint the
exact date of a particular negligent act or omission that caused injury during
a course of treatment. . . . In such cases, it is appropriate to allow the
statute of limitations to run, rather than having the parties speculate and
quarrel over the date on which the act or omission occurred that caused
the injury during a course of treatment. . . . Second . . . public policy
favors maintain[ing] the physician/patient relationship in the belief that the
most efficacious medical care will be obtained when the attending physician
remains on a case from onset to cure.’’ (Citations omitted; internal quotation
marks omitted.) Grey v. Stamford Health System, Inc., 282 Conn. 745,
751–52, 924 A.2d 831 (2007).
   ‘‘As [our Supreme Court has] indicated, to establish the elements of the
continuing course of treatment doctrine, a plaintiff is required to prove: (1)
that he or she had an identified medical condition that required ongoing
treatment or monitoring; (2) that the defendant provided ongoing treatment
or monitoring of that medical condition after the allegedly negligent conduct,
or that the plaintiff reasonably could have anticipated that the defendant
would do so; and (3) that the plaintiff brought the action within the appro-
priate statutory period after the date that treatment terminated.’’ (Internal
quotation marks omitted.) Cefaratti v. Aranow, 321 Conn. 637, 646–47, 138
A.3d 837 (2016).
   6
     Our Supreme Court has explained: ‘‘Unlike the two year limitation section
of § 52-584, the repose portion of § 52-584 which provides that no action
may be brought more than three years from the date of the act or omission
complained of bars the bringing of suit more than three years after the
alleged negligent conduct of a defendant regardless of when a plaintiff
discovers the proximate cause of his harm or any other essential element
of a negligence cause of action.’’ (Internal quotation marks omitted.) Barrett
v. Montesano, 269 Conn. 787, 793, 849 A.2d 839 (2004); see also Lagassey
v. State, 268 Conn. 723, 752, 846 A.2d 831 (2004) (limiting its holding to
principle that trial court improperly concluded as matter of law that plaintiff
failed to exercise reasonable care in discovering injury, and noting that in
absence of ‘‘exceptional circumstances,’’ including where repose provision
is tolled by continuous course of conduct doctrine, three year repose provi-
sion of § 52-584 will prevent plaintiff from unduly delaying cause of action
for more than three years from negligent act complained of).
   7
     We also note that ‘‘the determination of when a plaintiff in the exercise
of reasonable care should have discovered ‘actionable harm’ is ordinarily
a question reserved for the trier of fact.’’ Tarnowsky v. Socci, 271 Conn.
284, 288, 856 A.2d 408 (2004); Lagassey v. State, supra, 268 Conn. 749; see
also Taylor v. Winsted Memorial Hospital, supra, 262 Conn. 810 (‘‘because
the determination of reasonable care is a question of fact, it was up to the
jury to determine whether the plaintiff exercised reasonable care in the
discovery of his injury’’); Jackson v. Tohan, 113 Conn. App. 782, 790, 967
A.2d 634 (reversing summary judgment where question of whether plaintiff
exercised reasonable care in discovery of her injury was question of fact
not properly decided on summary judgment), cert. denied, 292 Conn. 908,
973 A.2d 104 (2009).